I have grave doubts as to the soundness of the decision in this case, and still I am unable to combat, to my entire satisfaction, the reasoning of the opinion. I therefore yield my doubts and concur in the decision. In doing so, however, I feel that it might answer a good purpose to set down the principal reasons for my doubts. There are three outstanding facts to be kept in mind in the consideration of this case, namely:
(a) Appellee's terminal yards, storage and switch tracks thereon, as well as its main line and all of its operations in and upon its yards and main line, are legal, so far as the general public is concerned, and if the appellant is damaged, it is on the ground that such operations constitute a private nuisance, and not on the ground that they are negligently carried on.
(b) Appellant's land, on which his residence is situated, abuts neither the one hundred-foot right-of-way on which appellee's main line and certain switch tracks are located, nor on its yards, appellant's property being separated from the one hundred-foot right-of-way by Monroe and Cherokee streets, and from the yards, which are several hundred feet away, by the one hundred-foot right-of-way and lands owned by others than either appellee or appellant.
(c) The appellant is bound by the covenants in Colonel Harding's conveyance of the one hundred-foot right-of-way to the appellee, by the terms of which the appellee was released from all damages to any and all abutting property owned by the grantor because of the construction and operation by the appellee of its railroad over and across the 100-foot right of way. *Page 40 
Where a railroad company acquires lands, either by purchase or condemnation, for the operation of its business of a common carrier of passengers and freight, it often happens that land, no part of which is so acquired by the company, is depreciated in value by its proximity. The lawful operation of a railroad necessarily involves the ringing of bells, the blowing of whistles, the rumbling of trains, the emission of smoke, fumes, and odors, casting cinders on adjoining property, and the vibration of buildings, all of which not only constitutes annoyance and discomfort, to occupants of homes, as well as business houses in the neighborhood of the railroad, but may actually depreciate their market value. The question is whether such a depreciation in value is "damage" in the constitutional sense. Can it be said that the test of a common-law nuisance is available for such a condition? It is not the practice, and never was, at least to any marked degree, for a landowner to construct a private railroad on his land without legislative authority, and, for that reason, there are no cases holding that the operation of such a railroad would or would not give rise to an action at common law in favor of an adjoining landowner. Where a railroad is laid out by public authority, would such damages be special and peculiar and actionable at common law? Lands half a mile away suffer the same kind of damages, though in a less degree, as lands in close proximity to the railroad. "It is accordingly held by a majority of the decided cases that when a railroad is constructed, under legislative authority, on its own right-of-way, an owner of land, no part of which is taken,cannot recover damages caused by the lawful and prudent operationof the railroad even when the statutes or constitution of the state provide for recovery when land is damaged." (Italics ours.) 10 R.C.L., p. 170, section 149. The following cases appear to sustain that principle: Austin v. Ry. Co., 108 Ga. 671, 34 S.E. 852, 47 L.R.A. 755; Aldrich v. R.R. Co., 195 Ill. 456, 63 N.E. 155, 57 L.R.A. 237; Pennsylvania R.R. Co. v. Lippincott, *Page 41 116 Pa. 472, 9 A. 871, 2 Am. St. Rep. 618; Pennsylvania R.R. Co. v. Marchant, 119 Pa. 541, 13 A. 690, 4 Am. St. Rep. 659; Pennsylvania Co. v. R.R. Co., 151 Pa. 334, 25 A. 107, 31 Am. St. Rep. 762; Hyde v. Minn. Ry. Co., 29 S.D. 220, 136 N.W. 92, 40 L.R.A. (N.S.) 48 and note; Twenty-Second Corp. of Church of Jesus Christ of Latter-Day Saints v. R.R. Co., 36 Utah 238, 103 P. 243, 23 L.R.A. (N.S.) 860, 140 Am. St. Rep. 819; Smith v. R.R. Co.,39 Wash. 355, 81 P. 840, 70 L.R.A. 1018, 109 Am. St. Rep. 889 and note.
On the other hand, while it is generally agreed there is no liability for mere noise and odors arising from the operation of railroads, it is held by the supreme court of the United States, and in Nebraska, Texas, and Virginia, that property so near a railroad as to be injured by the operation of its trains by having the smoke, soot, and cinders cast on it, suffers a special and peculiar injury which is the basis of the constitutional right to compensation. 10 R.C.L., section 149, pp. 170 and 171, where the two lines of cases will be found in the notes.
The following decisions hold that nonabutting landowners have no right of recovery against a railroad company for its nonnegligent operations: Detroit v. Little Co., 146 Mich. 373, 109 N.W. 671; Murphy v. Chicago, etc., R.R. Co., 66 Wash. 663, 120 P. 525; Clute v. North Yakima, etc., R.R. Co., 62 Wash. 531, 114 P. 513; O'Connell v. Seattle, 62 Wash. 218, 113 P. 762; Smith v. St. Paul R.R. Co., 39 Wash. 355, 81 P. 840, 70 L.R.A. 1018, 109 Am. St. Rep. 889, all collected in 20 C.J., p. 677. The following decisions, also found in 20 C.J., p. 677, hold to the contrary: Trowbridge v. Brookline, 144 Mass. 139, 10 N.E. 796; Robbins v. Scranton, 217 Pa. 577, 66 A. 977; In re Chatham St.,191 Pa. 604, 43 A. 365; Cooper v. Scranton City, 21 Pa. Super. 17.
The trouble in my mind may be illustrated as thus: A railroad company has acquired by condemnation lands for a right-of-way for its through line operation. In like manner, it has acquired land for terminal facilities, including *Page 42 
storage and switch tracks, and facilities for the interchange of traffic with other railroads. In the condemnation proceedings, all such persons having an interest in the lands condemned provided for in our Code chapter on Eminent Domain (Hemingway's Code 1927, sections 1560-1588) have been made parties. Damages have been awarded not only for the lands actually taken, but for injury to other lands not taken. The railroad has been constructed and is in operation. Its operations are legal in every respect. If a nonabutting landowner is still entitled to damages for the depreciation in value of his property caused by odors, smoke, soot, and the jarring caused by movement of the cars over the tracks, the railroad, under some conditions, would not have gotten very far with its condemnation proceedings. It would seem that, to be on safe ground, it would have to condemn all nonabutting lands that would be so damaged, regardless of their distance from the lands actually taken.
In Dean v. Railway Co., 112 Miss. 333, 73 So. 55, L.R.A. 1917C, 346, the court said that it might be conceded that a railroad company was not protected by its charter in creating a private nuisance; that it could not locate its machine shops, roundhouses, coal chutes, water tanks, or switchyards near or adjacent to private property under such circumstances as to create a private nuisance and thereby depreciate the value of such private property; that in the construction of such conveniences the railroad company had the power of selection, and that such constructions were classed as private works of the public corporation, and that the railroad company had no greater rights in that respect than an individual or private corporation. The record in the present case fails to show that the appellee had the power of selection of the place for its works but does show that the Interstate Commerce Commission, acting under authority of the Commerce Clause of the Federal Constitution (article 1, section 8, cl. 3), and Transportation Act (41 Stat. 456) *Page 43 
passed in pursuance thereof, granted appellee a certificate of necessity and convenience authorizing the location of such works exactly where they are. Whether the appellee initiated the proceeding before the Interstate Commerce Commission is not shown, nor does the record in this case show whether, if the works had been located elsewhere, such location would have met the requirements of the appellee as well as of the public.